Citation Nr: 1215489	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-39 841	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The Veteran had active military service from February 2002 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The instant matter was previously before the Board in October 2011, at which time it was remanded for further development.  Although not requested to do so by the Board, on remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for a VA examination to assess the severity of his service-connected PTSD, which examination was conducted in November 2011.  The examiner noted Axis I diagnoses of PTSD and polysubstance dependence, by history, and an Axis II diagnosis of personality disorder, not otherwise specified, with antisocial traits.  The examiner stated that the Veteran had longstanding difficulties dating back to adolescence with rebellious behavior that had negatively affected interpersonal, educational, and occupational functioning.  The examiner checked a box indicating that it was possible to differentiate what symptoms were attributable to each diagnosis, but then provided reasoning for why it was not possible to differentiate what portion was attributable to each diagnosed mental disorder, stating that the Veteran's relationship conflicts and poor employment history are attributable at least in part to longstanding antisocial personality traits.  

As to the Veteran's level of social and occupational impairment, the examiner stated that the Veteran suffered from occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner then indicated an inability to quantify the extent to which the Veteran's personality problems contributed to his impairment.  

As to the diagnostic criteria endorsed by the Veteran, he reported recurrent and distressing recollections and dreams of the event, efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma, markedly diminished interest in activities, hypervigilance, and irritability or angry outbursts.  The examiner indicated that the endorsed PTSD symptoms caused a clinically significant distress or impairment in social, occupational, or other important areas of functioning.  As to the Veteran's PTSD symptoms, however, the examiner indicated only that the Veteran experienced chronic sleep impairment.  The examiner assigned a GAF score of 65.

With regard to psychological testing, the examiner noted that the Veteran had been administered the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) four times.  Upon review of the test results, the examiner indicated that the Veteran had not exaggerated his responses in 2005 and the results of that test were indicative of antisocial personality traits.  The examiner stated that the Veteran tended to over-report difficulties during the 2007 test administration, endorsing some symptoms of mild depression and negative attitudes towards treatment.  The examiner stated that on a self-report measure of PTSD, the Veteran had scored in the low average range for combat veterans with PTSD.  The examiner surmised that the Veteran would have been motivated to over-report symptoms at that time to obtain compensation.  The examiner then stated that on both the 2009 and the 2011 test administrations, the Veteran deliberately over-reported symptoms to the point that the results were not a valid measure of his emotional difficulties and personality problems.  The examiner stated that the results were indicative of malingering and called into question the truthfulness and accuracy of the Veteran's report of his symptoms.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  Upon review of the November 2011 VA examination report and in light of the other evidence of record, to include private medical evidence, the Board cannot conclude that the most recent VA examination was adequate for evaluation purposes.  This is so because the November 2011 VA examiner's findings are internally inconsistent in that it appears as though she found the Veteran's only PTSD symptom to be chronic sleep impairment.  However, the Veteran endorsed numerous other PTSD symptoms relevant to establishing a diagnosis of PTSD.  A letter from the Veteran's private psychologist, R.B., Ph.D., dated in July 2011 also reveals that the Veteran continued to experience intense nightmares, anxiousness, and hypervigilence.  

Furthermore, the March 2007 VA examiner stated that the results of MMPI-2 showed a "moderately highly elevated profile without significant indication of distortion."  It was noted that the profile was much more highly elevated than when the Veteran was tested in November 2005, but that the Veteran had experienced an exacerbation in PTSD symptoms upon being recalled to Iraq in 2006.  The 2007 VA examiner stated that there was a strong reactive component to his symptoms that was evident in psychological testing.  The 2007 examiner assigned a GAF score of 60.

The MMPI-2 administered as part of a July 2009 VA examination produced a highly distorted profile, which the examiner stated indicated either a plea for help or an attempt to exaggerate his symptoms.  The examiner stated that the profile was qualitatively different than the profile generated in the Veteran's initial PTSD evaluation and opined that the MMPI-2 was of minimal utility in the evaluation of the Veteran's PTSD.  Overall, however, the examiner found the Veteran's PTSD symptoms to be of moderate severity and assigned a GAF score of 55 based on moderate symptoms, low motivation, and inability to maintain employment, poor self esteem, and general lack of support from friends and family.  The examiner indicated the Veteran's level of functioning to be the same as at the time of the previous evaluation.  The examiner noted that the Veteran's symptoms of panic, insomnia, decreased motivation, and problems with concentration would negatively impact his ability to focus on or tolerate the stress of a work environment.  

A PTSD examination conducted in January 2010 resulted in the assignment of a GAF score of 52.  The examiner noted that the Veteran's PTSD symptoms resulted in reduced reliability and productivity and noted that his emotional detachment, numbness, and irritability, played a large role in his marital dysfunction.  

Given these findings, it is unclear to the Board how the November 2011 VA examiner determined that the Veteran "deliberately over-reported symptoms" on the 2009 test in an attempt to obtain increased VA disability compensation as opposed to a cry for help, especially in light of the fact that the 2009 and 2010 VA examiners assigned GAF scores of 55 and 52, which indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  Notably, the 2009 VA examiner acknowledged that the MMPI-2 was of minimal utility in the evaluation of the Veteran's PTSD, but was still able to provide an opinion that the Veteran's PTSD had a moderate impact on his social and occupational functioning.

It is also unclear from the November 2011 VA examiner's reports what role the MMPI-2 test results play in determining the overall level of social and occupational functioning and what evidence was relied upon to determine that the Veteran experienced only mild symptoms or difficulty in social and occupational functioning.  Indeed, although the November 2011 examiner indicated that the claims folder, the computerized patient record system (CPRS) records, and past and present psychological test results had been reviewed, when asked to indicate whether the Veteran had been diagnosed as having a traumatic brain injury (TBI), the examiner stated that a diagnosis was not shown in the records reviewed.  However, a November 2009 TBI examination report includes an Axis III diagnosis of TBI with associated residual headaches and tinnitus and in July 2010, the Veteran was awarded service connection for residuals of TBI.  Accordingly, the Board cannot conclude that the November 2011 VA examiner's assessment of the severity of the Veteran's PTSD was based on consideration of all of the relevant evidence, as is required for a medical opinion to be adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In sum, due to the inconsistencies and inadequacies in the most recent examination report, the Board finds that the matter must be remanded for the Veteran to be afforded a new examination to assess the severity of the Veteran's PTSD.  As part of the examination to be afforded on remand, the examiner should conduct psychological testing, assess the current level of severity of the Veteran's PTSD symptoms, reconcile the conflicting evidence regarding the severity of the Veteran's PTSD, and provide an analysis of the Veteran's disability from 2007 to the present.  The examiner should also attempt to explain how the results of the MMPI-2 tests administered as part of the prior VA examinations should be viewed in relation to the assigned GAF scores in determining the effects of the Veteran's symptoms on his overall level of functioning.

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2011) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

The Board notes that the instant matter was previously remanded for the AOJ to attempt to obtain any available private treatment records from Dr. B., the Veteran's private psychologist.  In October 2011, the AOJ sent to the Veteran a letter requesting that he complete an enclosed VA Form 21-4142 (Authorization and Consent to Release Information) for Dr. B., or any other private clinician who treated him for his PTSD.  The Veteran did not respond to the AOJ's request for information.  Although it is the Veteran who is ultimately responsible for submitting any private medical evidence, as this matter is being remanded, and it is evident that the Veteran continues to receive treatment from Dr. B., the AOJ should again attempt to obtain any available private treatment records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records"); 38 C.F.R. § 3.159(c)(2).  Further, as it appears that the Veteran continues to receive mental health treatment at the Brecksville, Ohio, VA medical center (VAMC) and a May 2010 treatment record indicates future appointments at the Cleveland, Ohio, VAMC, queries should be made to those facilities for any relevant records related to treatment of the Veteran from January 2010 forward.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should specifically request from the Veteran that he provide the full name and address for the private psychologist, identified as Dr. B. in the claims folder, from whom he has reportedly been receiving treatment during the pendency of his claim.  Following receipt of that information, the AOJ should contact the psychologist or facility in question, with a request that copies of all records of treatment or evaluation of the Veteran be provided to the AOJ.  The Veteran should be requested to sign the necessary authorizations for release of such private medical records to VA.

(The Veteran is reminded that "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and that it is he who is ultimately responsible for submitting any private medical evidence.) 

2.  The record indicates that the Veteran is receiving treatment at the Cleveland and Brecksville, Ohio, VA medical centers.  Queries should be made for any records for the Veteran generated by those facilities from January 2010 forward. 

3.  After the development requested in paragraphs 1 and 2 above has been completed and any requested records have been received, the AOJ should arrange for the Veteran to be scheduled for a VA examination by an appropriate VA examiner other than those whose evaluations are currently contained in the Veteran's claims file.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner prior to conducting the required examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

Psychological testing, to include the MMPI-2, or equivalent test, should be administered.  All other studies, tests, and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.   The examiner should review the results of all previously administered MMP1-2 tests and comment on whether the results suggest an exaggeration of existing symptoms or a plea for help or some other conclusion about the Veteran's condition.  The examiner must point to specific test findings to support his or her conclusion.  The examiner should also state what role the MMPI-2 test results play in determining the overall level of social and occupational functioning due to PTSD, especially in light of the GAF scores assigned by the previous VA examiners.  

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF score under Axis V.  The examiner should specifically consider the Veteran's PTSD symptomatology, as recorded in the VA and private treatment records, VA examination reports, and lay statements made by the Veteran, and provide analysis of the severity of Veteran's PTSD from 2007 forward and an assessment of how the Veteran's PTSD symptoms have affected his occupational and social functioning.  If possible, the examiner should attempt to differentiate between symptoms related to the Veteran's PTSD diagnosis and his personality disorder, not otherwise specified, with antisocial traits.

The examiner should also consider the GAF scores previously provided by VA examiners in March 2007 (GAF score of 60), July 2009 (GAF score of 55), January 2010 (GAF score of 52), and November 2011 (GAF score of 65), and as indicated in the VA and private treatment records (GAF scores of 52 in March 2007 and 62 in June 2008).  The examiner should explain whether these GAF scores are indicative of the Veteran's overall level of social and occupational functioning at those times, based on a review of the examination findings and the VA and private treatment reports of record.  The examiner should point to specific evidence in the record to support his or her conclusions.

If the examiner's conclusions and opinions differ with any conclusions or opinion already of record, the rationale for these differences must be explained.  A complete rationale should be provided for all opinions expressed.

The examiner should also comment on the Veteran's employment and employability.  (A detailed history of employment should be taken.)  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  (In addition to his PTSD, the Veteran is service connected for residuals of TBI with headaches and tinnitus.)  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

(If the Veteran fails to appear for examination, the examiner should review the record and provide answers to the questions presented above, to the extent possible, especially with respect to how the Veteran's PTSD symptoms have affected his occupational and social functioning.)  

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the instructions to discuss how the MMPI-2 results are to be viewed in assessing the severity of the Veteran's PTSD and to provide an assessment of how the Veteran's PTSD symptomatology affects his social and occupational functioning.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.   

5.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to an initial rating greater than 50 percent for the Veteran's service-connected PTSD.  Any staged ratings as deemed appropriate should be assigned.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

